Citation Nr: 0209630	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  99-22 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from June 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.  


REMAND

On the appellant's substantive appeal (VA Form 9), dated in 
October 1999, the appellant indicated that he desired a 
hearing before a member of the Board at the RO.  However, a 
hearing at the RO before a Board member has not yet been 
conducted.  Moreover, as noted in the brief submitted by the 
appellant's representative in April 2002, there is no 
indication that the appellant's request for such a hearing 
has been withdrawn.  Consequently, the Board may not proceed 
until the veteran is afforded the opportunity for a hearing 
before a Board member at the RO.  38 U.S.C.A. § 7107(b) (West 
Supp. 2002).

The RO should schedule the appellant for 
a hearing before a member of the Board 
sitting at the RO.  

Thereafter, the case is to be returned to the Board.  The 
appellant need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to accord due process.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

